261 S.W.3d 461 (2007)
Ketan BULSARA, Individually and as Administrator of the Estate of Simi Ketan Bulsara, Deceased, and on Behalf of the Wrongful Death Beneficiaries of Simi Ketan Bulsara, Appellants,
v.
Julia Mortimer WATKINS, M.D., Appellee.
No. 07-741.
Supreme Court of Arkansas.
September 6, 2007.
Wilkes & McHugh, PA, by: Melody H. Piazza, Deborah Truby Riordan, and Susan Nichols Estes, Little Rock, for appellant.
Kutak Rock, LLP, by: J. Phillip Malcom, Little Rock, for appellee.
PER CURIAM.
Appellant Ketan Bulsara filed the original petition for writ of certiorari on July 13, 2007, and an amended petition on July 16, 2007. The relief requested in the amended petition is that this court either acknowledge the circuit court's continuing jurisdiction to grant a second extension of time to file the record for the appeal in this case or, alternatively, grant the petition and order the court reporter to complete and certify the record within thirty days. We grant the petition.
The judgment in this case was entered on November 3, 2006. Bulsara filed a motion for a new trial on November 17, 2006, and it was deemed denied on December 15, 2006. A notice of appeal was filed on January 9, 2007, including an appeal from the denial of Bulsara's motion for new trial. An amended notice of appeal was filed on February 8, 2007, incorporating the circuit court's denial of Bulsara's motion to vacate or set aside the judgment.
An order formally dismissing a settling defendant (St. Vincent Doctor's Hospital) was entered on February 23, 2007, and Bulsara does not appeal from the order dismissing that defendant. On March 22, 2007, Bulsara filed a motion for an extension of time to file the record, which was granted by the circuit court. The court extended the time to file the record to July 15, 2007.
Allegedly, due to illness, the court reporter was unable to complete the transcript *462 by July 15, 2007. A motion for a second extension of time was filed on July 16, 2007,[1] which the circuit court granted and extended the time to file the record until September 14, 2007. Bulsara then filed his petitions for writ of certiorari in this court. A supplemental record was tendered to the clerk of this court on August 3, 2007.
Rule 5(b)(2) of the Rules of Appellate Procedure  Civil states that "[i]n no event shall the time be extended more than seven (7) months from the date of the entry of the judgment or order, or from the date on which a timely postjudgment motion is deemed to have been disposed of under Rule 4(b)(1), whichever is later." Bulsara asserts that the circuit court had jurisdiction to grant the extension of time until September 23, 2007, which is seven months after the circuit court entered its order dismissing the settling defendant on February 23, 2007.
We deny the first request for relief in the petitions for writ of certiorari because the circuit court did not have jurisdiction to extend the time for filing the record beyond seven months from the order appealed from. This court, however, may extend the time for filing the record beyond the seven-month period, if the petition to do so is filed within the seven months. See Ark. R.App. P.  Civil 5(b)(3); see also Coggins v. Coggins, 353 Ark. 431, 108 S.W.3d 588 (2003).
We grant the request for writ of certiorari to file the record within thirty days. The amended petition for writ of certiorari was filed in this court at the end of the seven-month period, which was July 16, 2007. The record was tendered on August 3, 2007.
We direct the clerk of this court to file the record in this case.
NOTES
[1]  July 15, 2007 was a Sunday.